17 N.Y.3d 909 (2011)
958 N.E.2d 545
934 N.Y.S.2d 367
2011 NY Slip Op 8186
In the Matter of the Claim of LARRY J. SALGY, Claimant,
v.
HALSTED COMMUNICATIONS et al., Appellants, et al., Respondent.
WORKERS' COMPENSATION BOARD, Respondent.
No. 243 SSM 38
Court of Appeals of New York.
Decided November 15, 2011.
*910 Williams & Williams, Buffalo (Jared L. Garlipp of counsel), for appellants.
Eric T. Schneiderman, Attorney General, New York City (Steven C. Wu, Barbara D. Underwood, Benjamin N. Gutman and Carol Fischer of counsel), for Workers' Compensation Board, respondent.
Concur: Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES. Taking no part: Chief Judge LIPPMAN.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs (see Matter of Raynor v Landmark Chrysler, 18 NY3d ___, 2011 NY Slip Op 08183 [2011] [decided today]).